Landon, J.,
(concurring.) Seduction accomplished, implies consent. This consent is at common law a bar to an action against her seducer by the female seduced. As no physical violence was done the father, the common law could afford him no remedy except by resort to the fiction that his daughter is his servant, and therefore owes him service; that if she is seduced, and thus rendered incapable of rendering service, he loses the service she owed him; and he therefore may recover against the seducer who causes such loss of service. This artifice is properly termed a “legal fiction,” the real ground of recovery being for damages for the outrage perpetrated. In this case all the requirements of the fiction are made made out, except, possibly, the inability to render service consequent upon the seduction. Why is proof of this, consequent inability required? Simply to complete the logical consistency of the fiction. Justice does not require it. Justice examines to ascertain whether the alleged outrage is really such, and of what degree of aggravation. Tlieoutrage proven, a scintilla of evidence of the consequent inability to render service will suffice, and ought to suffice. Liberal presumptions may be indulged, if the justice of the case requires it, to establish this member of a. series of fictional requirements. Here the seduction was proved, and the-daughter’s subsequent suicide. The jury could infer that before she took the-poison there were some moments—a single one would be enough—in which, she was not so capable of rendering service as she would have been if her seduction had not been effected. I concur with my Brother Putnam.